Exhibit 10.2

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


 

   Contact: William Barth  BSD MEDICAL CORPORATION  Telephone: (801) 972-5555
 2188 West 2200 South  Facsimile: (801) 972-5930  Salt Lake City, Utah
84119-1326  Email: investor@bsdmc.com    NASDAQ:BSDM

 

 
For Immediate Release


BSD Medical Board of Directors Announces CEO Succession Plan


SALT LAKE CITY—April 29, 2014 — BSD Medical Corporation (NASDAQ:BSDM) (Company
or BSD) (www.BSDMedical.com), a leading provider of medical systems that utilize
heat therapy to treat cancer, today announced that the Company’s CEO Harold R.
(Butch) Wolcott will relinquish his position as President and Chief Executive
Officer upon the hiring of a qualified successor.


Mr. Wolcott and the Company’s Board of Directors have entered into a formal
agreement whereby Mr. Wolcott will continue as CEO until his successor is hired
and remain in his capacity as a member of the Board thereafter.  The Board of
Directors has appointed a Search Committee that will identify and hire a
qualified successor to lead the next phase of the Company’s growth and
development. Mr. Wolcott will be a member of that Committee.


“We are pleased that Butch Wolcott will continue to serve on our Board following
what we expect to be a seamless transition to a new CEO,” said BSD Chairman
Timothy C. McQuay. “Our Board, including Butch, carefully considered this
succession plan.  We have designed it with the intended goals of preserving and
enhancing our shareholder value, while sustaining BSD’s key relationships with
our employees, our worldwide distribution network and our partners in the
financial markets.”


“Butch is a very important and valuable asset to BSD. We are grateful for the
many accomplishments the Company has achieved during his more than five years as
CEO,” added Mr. McQuay. “This change comes at a time when the Company is clearly
headed in a positive direction. Our financial performance is improving as
evidenced by two consecutive quarters of more than 100% year-over-year revenue
growth and reduced losses. BSD has products that align with today’s healthcare
environment, which requires better outcomes at reduced costs, and is benefiting
from increasing sales momentum, particularly through its partnership with Terumo
Europe NV for the MicroThermX® product line.”


About BSD Medical Corporation
BSD Medical Corporation develops, manufactures, markets and services systems to
treat cancer and benign diseases using heat therapy, which is delivered using
focused radiofrequency (RF) and microwave energy.  BSD’s product lines include
both hyperthermia and ablation treatment systems.  BSD’s hyperthermia cancer
treatment systems, which have been in use for several years in the United
States, Europe and Asia, are used to treat certain tumors with heat
(hyperthermia) while increasing the effectiveness of other therapies such as
radiation therapy.  BSD’s microwave ablation system has been developed as a
stand-alone therapy to employ precision-guided microwave energy to ablate
(destroy) soft tissue.  The Company has developed extensive intellectual
property, multiple products in the market and established distribution in the
United States, Europe and Asia.  Certain of the Company’s products have received
regulatory approvals and clearances in the United States, Europe and China.  For
further information visit BSD Medical's website at www.BSDMedical.com.
 
###
This press release may be deemed to contain forward-looking statements, which
are subject to the safe harbor provisions of the Private Securities Litigation
Reform Act of 1995. Readers are cautioned that these forward-looking statements
are only predictions and may differ materially from actual future events or
results due to a variety of factors, including, among other things, the ability
of the Company to hire a new CEO and other risk factors set forth in the
Company’s most recent reports on Form 10-K and Form 10-Q. Any forward-looking
statements in this release are based on limited information currently available
to the Company, which is subject to change, and the Company will not necessarily
update the information.




 

--------------------------------------------------------------------------------

 
 
 
 